DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “142” in Fig. 1a.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate both the “thigh straps” in Fig. 1a and the “blocks” in Fig. 1b.
The drawings are objected to because reference characters “138a” and “138b” in Fig. 1b share a common leader line.  However, each reference character should have its own leader line.  See MPEP § 608.02 and 37 C.F.R. § 1.84(q).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “164” has been used to designate both the “curved end” and the “openings” in Fig. 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 9 and 16 are objected to because of the following informalities:
Claim 9 line 4 reads “around the blocks,” but is suggested to read --around the plurality of blocks-- for numerical agreement in the claim.
Claim 16 line 4 reads “around the blocks,” but is suggested to read --around the plurality of blocks-- for numerical agreement in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 15, lines 1-2 recite the limitation “wherein providing the preloaded leg strap arrangement,” which renders the claim unclear.  Claim 14, from which claim 15 depends, recites “affixing” the preloaded leg strap arrangement and not “providing” the arrangement.  The Examiner suggests amending the claim to read --wherein affixing the preloaded leg strap arrangement-- for term agreement in the claims.
Regarding claim 18, lines 1-2 recite the limitation “wherein providing the preloaded leg strap arrangement,” which renders the claim unclear.  Claim 14, from which claim 15 depends, recites “affixing” the preloaded leg strap arrangement and not “providing” the arrangement.  The 
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 2018/0093374 to Holgate et al (herein Holgate).
Regarding claim 1
Regarding claim 4, Holgate discloses wherein the leg strap arrangement includes a knee pad (leg strap arrangement 258 includes a knee portion 158b, Fig. 11a).
Regarding claim 5, Holgate discloses wherein the knee pad includes a split seam (knee portion 258b includes connection part 272 extending from top to bottom, Fig. 11a).
Regarding claim 6, Holgate discloses wherein the split seam includes a buckle (connection point 272 is joined as a buckle, Para. [0041]).
Regarding claim 7, Holgate discloses a human motion assistance device (potential to kinetic [“P2K”] system 232, Para. [0037]-[0041]), comprising: an upper torso harness (upper torso harness 240 is worn/attached to the user, Fig. 11a); and a preloaded leg strap arrangement affixed to the upper torso harness (leg strap arrangement 258 is pretensioned on the subject, Para. [0038] lines 23-25).
Regarding claim 8, Holgate discloses wherein the preloaded leg strap arrangement includes an x-bracket connected to the upper torso harness (seat webbing 254 forms an x-shape and is connected to the upper torso harness 240 via back support 250, Fig. 11c, seat webbing 254 is further connected with thigh portion 258a of leg strap arrangement 258, Fig. 11c, Para. [0039]).
Regarding claim 11, Holgate discloses wherein the preloaded leg strap arrangement includes a knee pad (leg strap arrangement 258 includes a knee portion 158b, Fig. 11a).
Regarding claim 12, Holgate discloses wherein the knee pad includes a split seam (knee portion 258b includes connection part 272 extending from top to bottom, Fig. 11a).
Regarding claim 13
Regarding claim 14, Holgate discloses a method of making a human motion assistance device (potential to kinetic [“P2K”] system 232, Para. [0037]-[0041]), comprising: providing an upper torso harness (upper torso harness 240 is worn/attached to the user, Fig. 11a); and affixing a preloaded leg strap arrangement to the upper torso harness (leg strap arrangement 258 is pretensioned on the subject, Para. [0038] lines 23-25, leg strap arrangement 258 being attached to upper torso harness 2240, Figs. 11a-11c).
Regarding claim 15, Holgate discloses wherein providing the preloaded leg strap arrangement includes providing an x-bracket connected to the upper torso harness (seat webbing 254 forms an x-shape and is connected to the upper torso harness 240 via back support 250, Fig. 11c, seat webbing 254 is further connected with thigh portion 258a of leg strap arrangement 258, Fig. 11c, Para. [0039]).
Regarding claim 18, Holgate discloses wherein providing the preloaded leg strap arrangement includes providing a knee pad (leg strap arrangement 258 includes a knee portion 158b, Fig. 11a).
Regarding claim 19, Holgate discloses wherein the knee pad includes a split seam (knee portion 258b includes connection part 272 extending from top to bottom, Fig. 11a).
Regarding claim 20, Holgate discloses wherein the split seam includes a buckle (connection point 272 is joined as a buckle, Para. [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Holgate in view of NPL Delta Universal Harness (herein Delta).
Regarding claim 2, Holgate discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Holgate discloses a leg strap arrangement including thigh crossing straps (see annotated figure below); but Holgate does not disclose wherein the leg strap arrangement includes a plurality of blocks, and a preloaded strap routed through the blocks.

    PNG
    media_image1.png
    343
    531
    media_image1.png
    Greyscale

Enlarged Partial Annotated View of Fig. 11c of Holgate
However, Delta teaches a universal harness (Fig. 1 of the NPL Delta Universal Harness, a copy of which is provided herewith) including wherein the leg strap arrangement (the harness includes leg straps, see annotated figure below) includes a plurality of blocks (blocks are located on the leg straps, the blocks having a curved end, annotated figure), and a preloaded strap routed through (straps pass through the blocks, annotated figure).

    PNG
    media_image2.png
    449
    526
    media_image2.png
    Greyscale

Annotated Enlarged View of Fig. 1 of Delta
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thigh crossing straps of the leg strap arrangement of Holgate to include a plurality of blocks as taught by Delta in order to provide quick and easy adjustment of the straps (Delta bullet point 4 of Para. 1).
Regarding claim 3, Holgate discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Modified Holgate further discloses wherein the blocks include a curved end (Delta each block has at least one curved end, see annotated figure above).
Regarding claim 9
As discussed above with respect to the rejection of claim 2, Holgate as modified by Delta teaches the limitations of claim 9.  For the sake of brevity, the rejection is not repeated here.
Regarding claim 10, Holgate discloses all the claimed limitations, as discussed above with respect to the rejection of claim 9.
Modified Holgate further discloses wherein the blocks include a curved end (Delta each block has at least one curved end, see annotated figure above).
Regarding claim 16, Holgate discloses all the claimed limitations, as discussed above with respect to the rejection of claim 14.  
As discussed above with respect to the rejections of claims 2 and 9, Holgate as modified by Delta teaches the limitations of claim 16.  For the sake of brevity, the rejection is not repeated here
Regarding claim 17, Holgate discloses all the claimed limitations, as discussed above with respect to the rejection of claim 14.
Modified Holgate further discloses wherein the blocks include a curved end (Delta each block has at least one curved end, see annotated figure above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 7, 11, 12, 14, 18, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,772,785 (herein “the reference claim 6”) in view of US Pat. Pub. 2016/0107309 to Walsh et al (herein Walsh).
Regarding the instant claim 1, the reference claim 6 discloses a human motion assistance device (a human assistance device), comprising: an upper torso harness configured to attach to a user (an upper torso harness configured to attach to a user); and a leg strap arrangement affixed to the upper torso harness (a leg strap arrangement connected to the first back support strap and second back support strap).  The reference claim 6 is silent as to wherein the leg strap arrangement is preloaded under tension.
However, Walsh teaches a soft exosuit for assistance with human motion (Fig.1) including wherein the leg strap arrangement is preloaded under tension (soft exosuit has connection elements, e.g. 102-105, and 107, which attach to the legs of the user and are pretensioned, Para. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leg straps of the reference claim 6 to be pretensioned as taught by Walsh in order to impose an assistive moment to the user’s legs (Walsh Para. [0061] lines 6-8).
Regarding the instant claim 4, the modified reference claim 6 discloses all the claimed limitations, as discussed above with respect to the instant claim 1.
The reference claim 6 further discloses wherein the leg strap arrangement includes a knee pad (a first knee pad).
Regarding the instant claim 5, the modified reference claim 6 discloses all the claimed limitations, as discussed above with respect to the instant claim 1.
The reference claim 6 further discloses wherein the knee pad includes a split seam (wherein the first knee pad includes a connection point to separate a left portion of the first knee 
Regarding the instant claim 7, the instant claim 7 recites similar limitations as those discussed above with respect to the instant claim 1.  The reference claim 6, as modified by Walsh, discloses all the limitations of the instant claim 7 (see discussion above at Paras. 49-51).  For the sake of brevity, the full rejection will not be repeated.
Regarding the instant claim 11, the modified reference claim 6 discloses all the claimed limitations, as discussed above with respect to the instant claim 1.
The reference claim 6 further discloses wherein the leg strap arrangement includes a knee pad (a first knee pad).
Regarding the instant claim 12, the modified reference claim 6 discloses all the claimed limitations, as discussed above with respect to the instant claim 1.
The reference claim 6 further discloses wherein the knee pad includes a split seam (wherein the first knee pad includes a connection point to separate a left portion of the first knee pad from a right portion of the first knee pad, the connection point extends a length of the first knee pad).
Regarding the instant claim 14, the instant claim 14 recites similar limitations as those discussed above with respect to the instant claim 1.  The reference claim 6, as modified by Walsh, discloses all the limitations of the instant claim 14 (see discussion above at Paras. 49-51).  For the sake of brevity, the full rejection will not be repeated.
Regarding the instant claim 18
The reference claim 6 further discloses wherein the leg strap arrangement includes a knee pad (a first knee pad).
Regarding the instant claim 19, the modified reference claim 6 discloses all the claimed limitations, as discussed above with respect to the instant claim 1.
The reference claim 6 further discloses wherein the knee pad includes a split seam (wherein the first knee pad includes a connection point to separate a left portion of the first knee pad from a right portion of the first knee pad, the connection point extends a length of the first knee pad).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0107309 to Walsh et al, US 10,843,332 to Walsh et al, US 2013/0288863 to Yamamoto et al, US 7,931,571 to Bernardoni, and US 2013/0045842 to Wood each recite a soft exosuit to assist motion including leg straps attached to the user.
US 2010/0125230 to Hurley, US 6,213,922 to Afanasenko et al, US 2007/0004570 to Afanasenko et al, US 10,166,426 to Adeeko, US 807,908 to Bradstreet, US 2015/0173993 to Walsh et al, US 1,544,162 to La Vigne, US 2020/0289357 to Sato et al, US 2019/0343670 to Ruprecht et al, US 2021/0077839 to Arai et al, US 2013/0319793 to Stibilj, and US 5,716,307 to Vadher each recite a user support system including an upper torso harness and leg straps engaged to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785